Options Acquisition Sub, Inc. (A Wholly-Owned Subsidiary of Customer Acquisition Network Holdings, Inc. Financial Statements (Unaudited) As Of March 31, 2008 And For Three Months Ended March 31, 2008 and 2007 TABLE OF CONTENTS Unaudited Balance Sheet as of March 31, 2008 Unaudited Statements of Operations for the three months ended March 31, 2008 and Unaudited Statements of Cash Flows for the three months ended March 31, 2008 and Notes to Unaudited Financial Statements for the three months ended March 31, 2008 and OPTIONS ACQUISITION SUB, INC. ( A WHOLLY-OWNED SUBSIDIARY OF CUSTOMER ACQUISITION NETWORK HOLDINGS, INC.) BALANCE SHEETS March 31,2008 Year Ended December 31, 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 65,546 $ 41,424 Accounts receivable, net of allowance of $4,800 and $0, respectively 129,912 13,886 Prepaid expense - 2,843 Other current assets 21,994 - Total current assets 217,452 58,153 Property and equipment, net 125,005 112,289 Software, net 78,406 67,220 Goodwill 7,300,153 - Intangible Assets, net 581,365 - Total assets $ 8,302,381 $ 237,662 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) Current liabilities: Accounts payable $ 228,554 $ 67,874 Accrued expenses 141,226 46,998 Deferred revenue 75,110 66,858 Due to related party - parent 304,850 - Line of credit - 12,790 Obligations under capital leases, current 25,118 25,118 Deferred Tax Liability 264,000 - Total current liabilities 1,038,858 219,638 Long-term liabilities: Obligations under capital leases, net of current portion 34,624 39,113 Total long-term liabilities 34,624 39,113 Total liabilities 1,073,482 258,751 Stockholders' equity (deficiency): Common stock; Class A; $0.01 par value; 10,000,000 shares authorized, 1,000 shares issued and outstanding 10 10 Common stock; Class B; $0.01 par value; 5,000,000 shares authorized, none issued and outstanding - - Additional paid-in capital 7,675,055 91,930 Accumulated deficit (446,166) (113,029) Total stockholders' equity (deficiency) 7,228,899 (21,089) Total liabilities and stockholders' equity (deficiency) $ 8,302,381 $ 237,662 See notes to unaudited financial statements. OPTIONS ACQUISITION SUB, INC. (A WHOLLY-OWNED SUBSIDIARY OF CUSTOMER ACQUISITION NETWORK HOLDINGS, INC.) STATEMENTS OF OPERATIONS For the Three Months EndedMarch 31, 2008 2007 (Unaudited) (Unaudited) Net revenues $ 739,950 $ 319,934 Cost of revenues 112,604 - Gross profit 627,346 319,934 Operating expenses: Server hosting and maintenance 355,349 40,019 Payroll and related costs 234,290 43,680 Commissions 69,820 39,557 Information technology services 36,020 29,913 Advertising 3,920 31,502 Rent 17,942 13,860 Other general and administrative 355,647 59,783 Total operating expenses 1,072,988 258,314 Income (loss) from operations (445,642) 61,620 Other expense: Interest expense (524) (2,679) Net income (loss) $ (446,166) $ 58,941 See notes to unaudited financial statements. OPTIONS ACQUISITION SUB, INC. (A WHOLLY-OWNED SUBSIDIARY OFCUSTOMER ACQUISITION NETWORK HOLDINGS, INC.) STATEMENTS OF CASH FLOWS For The Three Months Ended March31, 2008 2007 (Unaudited) (Unaudited) Cash flows from operating activities: Net income (loss) $ (446,166) $ 58,941 Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation 9,869 4,143 Amortization 87,449 4,908 In-kind contribution - 13,860 Bad debt expense 4,800 - Changes in operating assets and liabilities: Accounts receivable (120,825) (3,584) Prepaid expenses 2,843 - Other current assets (21,994) - Accounts payable 160,680 (22,431) Accrued expenses 94,228 1,605 Deferred revenue 8,252 (9,456) Net cash provided by (used in) operating activities (220,864) 47,986 Cash flows from investing activities: Purchases of property and equipment (22,585) (18,336) Purchases of software (20,000) (20,000) Net cash used in investing activities (42,585) (38,336) Cash flows from financing activities: Advances (repayments) on lines of credit, net (12,790) 49,444 Principal payments on capitalized leases (4,489) (2,335) Due to related parties - parent 304,850 - Distributions to stockholders - (96,242) Net cash provided by (used in) financing activities 287,571 (49,133) Net increase (decrease) in cash and cash equivalents 24,122 (39,483) Cash and cash equivalents - beginning of year 41,424 76,055 Cash and cash equivalents - end of period $ 65,546 $ 36,572 Supplemental disclosure of cash activities: Interest paid $ 524 $ 2,679 Supplemental disclosure of non-cash investing and financing activities: Push-down accounting pursuant to acquisition of Company $ 7,960,153 $ - See notes to unaudited financial statements. OPTIONS ACQUISITION SUB, INC. (A WHOLLY-OWNED SUBSIDIARY OF CUSTOMER ACQUISITION NETWORK, HOLDINGS, INC.) NOTES TO FINANCIAL STATEMENTS March 31, 2008 (Unaudited) NOTE1 - NATURE OF OPERATIONS AND BASIS OF PRESENTATION Description of Business Options Acquisition Sub, Inc.’s (the “Company”) predecessor, Options Newsletter, Inc.
